An examination of the record in this case reveals the fact that the issues presented are the same as those considered by us in the case of State of Louisiana v. Quinn, 214 La. 368,37 So.2d 821. It is our opinion that the conclusions reached in that case are controlling here. Therefore,
For the reasons assigned in State of Louisiana v. Peter J. Quinn, Supra, the *Page 374 
motion in arrest of judgment herein filed is sustained, the conviction and sentence imposed are annulled and set aside; and it is ordered that the accused be discharged.